Citation Nr: 1211108	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for status post fusion of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 20 percent for status post left shoulder rotator cuff tear.

3.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.

4.  Entitlement to an initial compensable disability rating for scar, anterolateral left abdominal wall, prior to June 25, 2009, and in excess of 10 percent from June 25, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a July 2009 Decision Review Officer Decision, the initial evaluation for scar of the anterolateral left abdominal wall was increased from a noncompensable evaluation to 10 percent, effective June 25, 2009.  The claim remains in controversy because the rating is less than the maximum available benefit awardable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Travel Board hearing in April 2010.

In June 2010, the Board remanded the claims for increased ratings for the lumbar spine, left shoulder, left knee and scar of the abdominal wall along with the claims of entitlement to service connection for migraine headaches and insomnia for additional development.

In a September 2011 rating decision, the Appeals Management Center (AMC) granted service connection for migraine headaches and in a December 2011 rating decision, service connection for insomnia was granted.  Therefore, these issues are no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997). 
 

FINDINGS OF FACT

1.  The Veteran's status post fusion of the lumbar spine is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or any incapacitating episodes.

2.  Throughout the entire appeal period, the evidence does not show that the Veteran's status post left shoulder rotator cuff tear has resulted in limitation of motion to 25 degrees from side. 

3.  Throughout the entire appeal period, the evidence does not show that the Veteran's left knee strain is manifested by limitation of flexion to 30 degrees or extension limited to 15 degrees; or recurrent subluxation or lateral instability. 

4.  Prior to June 25, 2009, the Veteran's abdominal scar was asymptomatic. 

5.  From June 25, 2009, the Veteran's abdominal scar is painful and deep, but does not exceed 12 square inches (77 sq. cm). 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for status post fusion of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5241 (2011).

2.  The criteria for an initial rating in excess of 20 percent for status post left shoulder rotator cuff tear have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5201 (2011).
 
3.  The criteria for an initial rating in excess of 10 percent for left knee strain, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261, 5262 (2011). 

4.  The criteria for an initial compensable rating for scar, anterolateral left abdominal wall prior to June 25, 2009, and in excess of 10 percent from June 25, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7801, 7804 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The left shoulder, left knee and abdominal wall scar claims arise from an appeal of the initial evaluations following the grant of service connection for the disorders.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

With regard to the lumbar spine claim, the Veteran was sent a letter in July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board finds that the VA examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic codes, and considered the full history of the disabilities on appeal.  

The Board also notes that action requested by the prior Board remand has been taken.  Specifically, as the Veteran reported receiving current VA treatment for his service-connected disorders, those records were sought.  The RO attempted to retrieve those records but was informed that there were no current VA treatment records for the Veteran.  In a June 2010 letter, the Veteran was notified that a review of the electronic records by the RO revealed that he had not received any VA treatment since his June 2009 VA examination.  The Veteran was informed that if he felt that this was in error, he should notify the RO.  There is no further correspondence from the veteran with regard to this matter.  Moreover, a VA back and shoulder examination was conducted.  The examiner examined the Veteran, reviewed the claims file, and provided the requested opinions.  Accordingly, the remand directives have been complied with, and adjudication of these claims may proceed.  See Stegall v. West, 11 Vet. App. 268   (1998).

Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, where the appeal stems from the initial assignment of a disability rating, the claim requires consideration of the entire time period involved, and contemplates staged ratings where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).  In any case, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Lumbar Spine 

In March 2007, entitlement to service connection was granted for status post fusion of the lumbar spine and a 20 percent rating was assigned.  The Veteran's current claim for an increased rating for his service-connected lumbar spine disorder was received in June 2008.  An August 2008 rating decision confirmed and continued the 20 percent evaluation for the disorder.  The Veteran appealed for a higher evaluation.

The lumbar spine disorder is evaluated under Diagnostic Code 5241.   Back disabilities are evaluated under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Intervertebral disc disease can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Id. 

Under the general rating formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note 2, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a, Plate V (2011).

Diagnostic Code 5243 concerns intervertebral disc syndrome.  That code provides that intervertebral disc syndrome may be rated under the general rating formula for diseases and injuries of the spine, outlined above, or it may also be rated on incapacitating episodes, depending on whichever method results in the higher evaluation when all service-connected disabilities are combined under 38 C.F.R. § 4.25.  The rating criteria for intervertebral disc syndrome based on incapacitating episodes provides that a 20 percent rating applies for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating applies where the evidence shows incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  A 60 percent rating applies where evidence shows the incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

On VA examination in August 2008, the Veteran reported pain about 3 days a week.  He reported that flare-ups could last for a day or two at a time.  He denied any radiation down his arms and legs.  He did not use an assistive device.  He reported that the activities affected were prolonged walking, bending and prolonged standing.  He reported that in his current job, he did not have any limitations.  He had not been prescribed bed rest in the last 12 months.  On physical examination, he walked with a normal gait.  Forward flexion of the lumbar spine was from 0 to 45 degrees.   Extension was from 0 to 10 degrees.  Left lateral bending and right lateral bending was from 0 degrees to 10 degrees.  Left lateral rotation and right lateral rotation was from 0 to 15 degrees.  The ranges of motion were all painful; however, three repetitions did not increase pain or decrease the range of motion from the baseline.  There was no evidence of spasm, weakness or tenderness.  The Veteran had 4/5 strength in bilateral hip flexors and seemed to be limited mostly by pain.  He had 5/5 strength in bilateral quadriceps, tibilalis anterior, gastrocnemius and extensor hallucis longus.  He had 1+ symmetric patella tendon and Achilles tendon reflexes.  He did not have any Babinski or clonus.  Straight leg raise testing was negative.  X-rays of the lumbar spine showed pedicle screws to L4, L5 and S1.  His alignment was good.  The assessment was residuals of L4-5, L5-S1 fusion, moderate back pain.  

With respect to DeLuca criteria, the examiner commented that there was pain on range of motion testing and that it was conceivable that pain could further limit function as described, particularly after repetitive motion.  However, the examiner felt that it was not feasible to attempt o express any of this in terms of additional limitation of motion as these matters could not be determined with any degree of medical certainty.  Moreover, the examiner commented that the Veteran appeared to have some success with surgery as he no longer had any neurological problems with his legs.  He still had back pain, which was fairly common after fusion, because the surgery itself was mostly performed for neurogenic problems more than problems of back pain itself.  It was noted that some degree of back pain was expected after this surgery.

The Veteran testified at an April 2010 Board hearing that his back disability was worsening.  The Board remanded the case in June 2010 to afford the Veteran with another VA examination.

The Veteran underwent a VA examination in October 2010.  He complained of axial back pain.  He did not use a cane or a brace.  He described flare-ups that were worse than usual every day pain which were usually caused by bending and twisting.  He reported that he has had physical therapy, injections and medications without relief.  He indicated that the back disability affects his daily activities in that it limits his ability to walk, stand and exercise.  He was currently working as supervisor at a warehouse and reported that the back disability does affect his ability to his job in that he is not able to lift as much as he used to.  He has not been on bedrest.  He reported that he does have occasional bowel and bladder dysfunction.  He did not have fever or chills.  

Examination of the lumbar spine showed a well-healed incision.  He was nontender to palpation.  Forward flexion was to 50 degrees with pain.  Extension was to 5 degrees with pain.  Lateral bending was to 20 degrees in either direction.  Lateral rotation was to 15 degrees in either direction without pain.  After repetitive range of motion, neither his pain nor his range of motion had changed.  He had 5/5 strength in his hip flexors, quadriceps, hamstrings, tibialis anterior, gastrocs soleus, extensor hallucis longus (EHL) and flexor hallucis longus (FHL) tendons.  Patellar tendon and Achilles reflexes were 1+.  Straight leg raising was negative, bilaterally.   X-rays of the lumbar spine showed bony fusion with no migration of hardware from L4-S1.  The impression was status post multiple lumbar fusions with residual pain.  With respect to DeLuca criteria, the examiner noted that it was certainly feasible that the Veteran could have increased pain and loss of motion as described, particularly after activity.  However, to try and address this would be matter of pure speculation.

The Board finds that the competent evidence of record is against an evaluation in excess of 20 percent for the service-connected status post fusion of the lumbar spine.  The clinical evidence of record does not show forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine - criteria that is required for a 40 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  At the August 2008 VA examination, forward flexion was to 45 degrees and at the October 2010 VA examination, forward flexion was to 50 degrees.  Moreover, the 2008 and 2010 examiners noted there additional limitation due to pain, fatigue, weakness of lack of endurance following repetitive motion would speculative under Deluca criteria.

While the Veteran reported occasional bowel and bladder dysfunction at the October 2010 VA examination, there is objective evidence of either dysfunction.  The Veteran also did not have intervertebral disc syndrome; as such, a rating based on that criteria is not for application.  

Thus, the preponderance of the competent and probative evidence of record is against a finding of an evaluation in excess of a 20 percent rating status post fusion of the lumbar spine. 




Left Shoulder

The RO has assigned an initial 20 percent rating for the service-connected status post left shoulder rotator cuff tear.  The left shoulder disability is evaluated under Diagnostic Code 5201.  The evidence of record reveals that the Veteran is right hand dominant.

For VA purposes, normal range of motion of the shoulder is: forward flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2011).

Pursuant to the rating schedule, limitation of motion of the arm is evaluated as follows: at shoulder level, 20 percent (major or minor extremity); midway between side and shoulder level, 20 percent (minor extremity); and to 25 degrees from side, 30 percent (minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Impairment of the humerus is rated under Diagnostic Code 5202.  That provision provides that malunion of the humerus of the minor shoulder and arm warrants a rating of 20 percent for moderate deformity or marked deformity.  Recurrent dislocation of the humerus at the scapulohumeral joint of the minor shoulder or arm warrants a rating of 20 percent with infrequent episodes and guarding of movement only at the shoulder level and all arm movements.  For the minor shoulder or arm, fibrous union of the humerus warrants a 40 percent rating, nonunion of the humerus (false flail joint) warrants a 50 percent rating, and loss of the head of the humerus (flail shoulder) warrants an 70 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Impairment of the clavicle or scapula is rated under Diagnostic Code 5203.  That provision provides that malunion of the clavicle or scapula, or nonunion without loose movement, warrants a 10 percent rating.  Nonunion with loose movement or dislocation of the clavicle or scapula warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

At a September 2006 VA examination, left shoulder flexion was from 0 to 75 degrees with active range of motion and 0 to 70 degrees with passive range of motion.  Abduction was 0 to 72, actively and 0 to 80 degrees, passively.  External rotation was 0 to 45 degrees, actively and passively, and internal rotation was 0 to 40 degrees, actively and passively, with no change upon repetitive motion.  The diagnosis was status post left rotator cuff tear.

At a May 2009 VA examination, the Veteran reported that he can dislocate or sulux his shoulder about two times a week.  However, the examiner noted that there was no clinical documentation of it ever being dislocated.  The Veteran complained of tenderness with certain movements, mainly on the anterior lateral aspect of the shoulder.  He also complained of having trouble lifting his arm above his head.  Despite all of this, the Veteran reported that he has not been seen by a physician since he left service in 2006.  He denied any flare-ups and his symptoms were noted to be activity dependent.  He has never had injections or surgery for his shoulder.  He was able to carry out all activities of daily living as well as his employment duties.  

Physical examination of the left shoulder revealed that the skin was intact and there was no erythema or effusion.  There was no muscle atrophy compared to the contralateral side.  Active flexion was from 0 to 90 degrees.  Abduction was from 0 to 70 degrees.  Internal rotation was from 0 to 45 degrees.  External rotation was from 0 to 45 degrees.  There was no change with repetition on any of these motions.  Passive forward flexion was from 0 to 180 degrees.  Abduction was from 0 to 180 degrees.  Internal and external rotation were from 0 to 45 degrees.  There was no change with repetition on any of these motions.  The Veteran complained of pain with forward flexion past 90 degrees and pain with abduction past 90 degrees.  He had 4+/5 strength testing with supraspinatus, 5/5 strength with testing his infraspinatous and subscapularis and teres minor.  There was pain and some mild apprehension when his arm was abducted to 90 degrees.  X-rays of the shoulder shows that that it was reduced.  There were no fractures, dislocations or bony abnormalities.  The examiner noted that an MRI was ordered to fully evaluate the left shoulder.  With respect to DeLuca criteria, the examiner noted that the Veteran did have some pain from limited active motion and that the pain could further limit function after doing a lot of overhead activities with his shoulders.  However, the examiner felt that it was not feasible to attempt to express any of this in terms of additional limitation of motion as these matters could not be determined with any degrees of medical certainty.   

The Veteran testified at an April 2010 Board hearing that his left shoulder disability was worsening.  The Board remanded the case in June 2010 to afford the Veteran with another VA examination.

The Veteran underwent a VA examination in October 2010.  He complained of left shoulder pain.  He described flare-ups that were worse than usual every day pain.  They are usually caused by raising his arm past 90 degrees.  He reported that he receives physical therapy and medications for his left shoulder and that the condition does affect his daily activities by limiting his ability to use his shoulder and lift over his head.  He currently worked as a supervisor at a warehouse and said that this does affect his ability to do his job because he is unable to lift things with is left shoulder.

Examination of the left shoulder revealed that it was tender to palpation over the AC joint.  Cross-body adduction test was positive.  The Veteran could forward flex and abduct his shoulder to 100 degrees and stopped at that point secondary to pain.  External rotation was to 75 degrees and internal rotation was to 45 degrees without pain.  After repetitive motion, neither the pain nor range of motion had changed.  He had intact supraspinatus and external rotation testing, as well as subsapularis testing.   He had positive Neer's sign.  X-rays of the left shoulder and MRI to correlate showed rotator cuff tendinitis with AC joint arthritis.  The impression was acromioclavicular joint arthritis, left shoulder.  With respect to DeLuca criteria, the examiner noted that it was certainly feasible that the Veteran could have increased pain and loss of motion as described, particularly after activity.  However, to try and address this would be matter of pure speculation.

The Board finds that an initial rating in excess of 20 percent for the left shoulder disability is not warranted.  While the Veteran has complained of pain and discomfort of his left shoulder, findings from the September 2006, May 2009 and October 2009 VA examinations do not show that the Veteran's motion of the left shoulder been shown to be limited to 25 degrees from side.  Thus, the Board finds that the Veteran's left shoulder impingement syndrome with degenerative joint disease has resulted in painful limitation of motion between shoulder level and midway between side and shoulder level, and that limitation of motion to 25 degrees from side has not been shown. This is so even with consideration of the functional effect of painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  

In addition, a rating in excess of 20 percent is not warranted under any other diagnostic code pertaining to the shoulder.  Ankylosis, impairment of the humerus, or impairment of the clavicle or scapula has not been evidenced by the record. Thus, a higher rating is not warranted under Diagnostic Codes 5200, 5202, or 5203.  See 38 C.F.R. § 4.71a. 
  
The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left shoulder disability.  Thus, an initial rating in excess of 20 percent for the service-connected left shoulder rotator cuff tear is not warranted.  

Left Knee 

The RO has assigned an initial 10 percent rating for the service-connected left knee strain.  The left knee disability is evaluated under Diagnostic Code 5257 which addresses recurrent subluxation or lateral instability of the knee.  However, the Board notes that in the May 2008 rating decision that granted service connection for the disorder, the RO noted that the 10 percent evaluation was based on painful motion of the joint and that the disorder may be rated under diagnostic codes 5257, 5260 and 5261. 

Diagnostic Code 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; when extension is limited to 10 degrees, a 10 percent rating may be assigned. 

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II. 

At a September 2006 VA examination, the left knee flexion was from 0 to 95 degrees, actively and 0 to 80 degrees, passively, with pain.  Extension was from 0 to 78 degrees with no change upon repetitive motion.  The diagnosis was intermittent left knee strain.

At a May 2009 VA examination, the Veteran described his knee pain as being sharp and stabbing in nature in the anterior aspect of the knee.  He indicated that the knee pain was worse with walking and better with rest.  He denied any flare-ups since his symptoms were activity dependent.  He denied any knee surgery.  He has never had any medicine, injections or therapy for the knee.  The last time he saw someone for his knee was during his 2006 exit physical in service.  He reported that the knee disability does not prevent him for carrying out his activities of daily living or carrying out his duties as a supervisor.  

Examination of the left knee revealed no erythema or effusion.  Range of motion was from 0 degrees of extension to 130 degrees of flexion, actively and passively.  There was no change with repetition and no complaints of pain.  The knee was stable to varus and valgus stress.  McMurray and Lachman's test were both negative.  Anterior and posterior drawer test was negative.  There was positive patella grind, reproducing some of his symptoms.  X-rays of left knee shoulder showed that joint space was maintained.  There were no fractures, disclocations or bony abnormalities noted.  The diagnosis was patellofemoral syndrome, left knee.  With respect to DeLuca criteria, the examiner noted that it was conceivable that pain could further limit function such as squatting with the knees.  However, it was not feasible to attempt to express any of this in terms of additional limitation of motion as this could not be determined with any degree of medical certainty.

The Board finds that an initial rating greater than 10 percent for the service-connected left knee strain is not warranted under either Diagnostic Code 5260 or Diagnostic Code 5260.  Flexion was to 95 degrees and extension was to 0 degrees on VA examination in September 2006 and on VA examination in May 2009, flexion was to 130 degrees and extension was to 0 degrees.  A 20 percent rating under these codes requires limitation of flexion of the knee to 30 degrees or extension limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

Moreover, neither the September 2006 nor the May 2009 VA examinations revealed any evidence of instability of the left knee.  Thus, a separate rating based on recurrent subluxation or lateral instability of the left knee under Diagnostic Code 5257 is not warranted. 

Moreover, as there has never been any evidence of ankylosis, frequent locking or effusion, cartilage removal, or tibia and fibula impairment, consideration of Diagnostic Codes 5256, 5258, 5259, is also not appropriate. 

The evidence preponderates against finding that the Veteran's left knee pain is associated with such additional functional limitation as to warrant increased compensation pursuant to provisions of 38 C.F.R. §§ 4.40 , 4.45 or the holding in DeLuca, 8 Vet. App. 202 (1995). 





Scar, Abdominal Wall

The RO has assigned an initial 10 percent rating for the service-connected scar of the anterolateral left abdominal wall.  The scar is evaluated under Diagnostic Code 7804.

The Board notes that the rating criteria for scars have changed, effective October 2008.  However these amended regulations were specifically effective for applications for benefits received by the VA on or after October 23, 2008. As the Veteran's claim was filed prior to October 2008, his disability is rated under the prior rating criteria for scars. 

Under Diagnostic Code 7801, scars, on other than the head, face, or neck, that are deep or caused limited motion are rated as 10 percent disabling if they cover an area or areas exceeding 6 square inches (39 sq. cm.).  Such scars in an area or areas exceeding 12 square inches (77 sq. cm.) that are deep or that cause limited motion warrant a 20 percent evaluation.  Such scars in an area or areas exceeding 72 square inches (465 sq. cm) warrant a 30 percent rating.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 and Note (2). 

Under Diagnostic Code 7802, superficial scars, on other than the head, face, or neck, that do not cause limited motion and encompass an area or areas at least 144 square inches (929 sq cm), warrant a 10 percent evaluation.  Under Diagnostic Code 7803, superficial unstable scars warrant a 10 percent evaluation, and under Diagnostic Code 7804 superficial scars that are painful on examination warrant a 10 percent evaluation.  Under Diagnostic Code 7805, other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118. 

At a VA examination in September 2006, the Veteran reported that right after surgery for folliculitis on the chest, he did have some discomfort but at the present time it was asymptomatic.   

At a June 2009 VA examination, the Veteran reported that the surgical incision was painful to touch with numbness.  The examiner noted that the Veteran had gain 30 lbs in 2 years and that this could stretch the scar and underlying tissue.  The Veteran stated that anything required bending down was uncomfortable.  

Physical examination revealed a scar located on the anterior trunk, on the lower abdomen which was at a 45 degree angle extending from 9.5 cm below the center of the umbilicus up and laterally to the left ending at 10 cm to the left of the umbilicus.  The lower portion of the scar was 0.2 cm wide for 6 cm of its length.  Going upward toward his head and to the left, the scar was 1.0 cm wide for the next 5.7 cm of its length.  Upward for the next 0.5 cm the scar was 0.2 cm wide.  The upper-most portion of the scar was from 3.8 cm was again 1.0 cm wide.  There was tenderness on palpation on the wide portion of the scar.  There was no adherence to underlying tissue.  Motion was slightly limited in that it was very uncomfortable to bend over.  There was no underlying soft tissue damage.  There was no skin breakdown or ulceration.  There was no inflammation, edema or keloid formation.  There was only slight limitation in routine daily activities and moderate limitation of function in employment as the Veteran worked in a warehouse and was frequently required to lift boxes off the floor.  There was no disfigurement from the scar that limited routine daily activities or employment.  There was no gross disfigurement or asymmetry of any paired feature.  The diagnosis was scar from surgical incision in lower left abdomen, tender to light palpation when bending forward.

In regards to the Veteran's abdominal scar, the Board finds that the Veteran is not entitled to an initial compensable rating prior to June 25, 2009, as there was simply no clinical evidence to show that this scar was painful or tender prior to that time.  The first time the Veteran reported pain and painful motion regarding his scar was during the June 2009 VA examination.  

As of June 25, 2009, the Veteran is awarded the highest rating available for painful/tender scars under Diagnostic Code 7804.  Thus, the Diagnostic Code 7801 is the only code under which the Veteran could potentially receive a higher rating.  The Veteran's scar was noted to be deep and tender/painful, but there is no evidence to show that the Veteran's scar cover at least 77 sq. cm to warrant a 20 percent rating under Diagnostic Code 7801.  The Board recognizes that the Veteran has reported painful motion regarding this scar, but it simply does not cover enough area on his body to warrant a higher, 20 percent rating.  As such, an initial rating for the abdominal scar prior to June 25, 2009, and in excess of 10 percent as of June 25, 2009, is denied. 

Extraschedular Consideration

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology with respect to his service connected disabilities and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

A rating in excess of 10 percent status post fusion of the lumbar spine is denied.

An initial rating in excess of 20 percent for status post left shoulder rotator cuff tear is denied.

An initial rating in excess of 10 percent for left knee strain is denied.
An initial compensable rating prior to June 25, 2009 and in excess of 10 percent from June 25, 2009, for scar, anterolateral left abdominal wall, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


